DETAILED ACTION

Status of Claims
Claims 1-3, 7-10, 12 have been amended.
Claims 11 and 15-20 has been cancelled.
Claims 21-46 have been newly added.
Claims 1-10, 12-14, and 21-46 are currently pending.
Claims 44-46 are withdrawn from consideration (see restriction below).
Claims 1-10, 12-14, and 21-43 have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 May 2021 and 1 June 2021 were considered by the examiner.

Election/Restrictions
Newly submitted claims 44-46 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 44-46 and the remaining pending claims are directed to subcombinations disclosed as useable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In this instant case, the subcombination of claims 44-46 has a separate utility such as performing a locking transaction process for the purposes of completing a cross-ledger transaction.
Restriction for examination purposes is indicated as proper because all the inventions listed in this action are independent or distinct for the reasons given above and therefore would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired a separate status in the art in view of their different classification:
the inventions have acquired a separate status in the art due to their recognized
divergent subject matter; and
the inventions require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 44-46 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP 821.03

Response to Arguments
Double Patenting:
	As co-pending application 15/866,290 has been abandoned. The examiner will rescind the previously issued double patenting rejection.

103 Rejection:
	Applicant’s arguments have been considered and are moot in view of new grounds of rejection
	

Claim Interpretation
Claim 1 recites the claim limitation “used to verify cross-ledger transactions between the local distributed ledger and any foreign distributed ledger”. The examiner has determined that the aforementioned claim limitation merely recite an intended use of the claimed foreign payment verification nodes and do not further limit the structure of the claimed nodes. Therefore, said limitation cannot be given patentable weight. See MPEP 2114.
Similarly, claim 8 recites the claim limitation “used to verify a cross-ledger transaction between the source distributed ledger and the target distributed ledger”. The examiner has determined that the aforementioned claim limitation merely recite an intended use of the claimed set of shared nodes and do not further limit the structure of the claimed set of nodes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the claim limitation “wherein the local distributed ledger and the foreign distributed ledger differ from each other”. Specifically, the claim recites a further limitation of “a foreign distributed ledger”. However, it is unclear which foreign distributed ledger is being further limited in view of the remainder of the claim. The claim previously refers to “maintaining … the 
For purposes of compact prosecution, the examiner will consider said limitation to recite “wherein the local distributed ledger and the foreign distributed ledgers differ from each other”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 27, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassenes et al. (US 20190172026 A1) in view of Senci et al (US 20180174252 A1)

In regards to Claims 1, 8, 27, and 36, Vassenes discloses:
A system/computer apparatus with cross-ledger transfers between multiple distributed ledgers for highly-scalable transaction throughput, the system comprising: a plurality of distributed ledger networks, including one of the plurality of distributed ledger networks as a local distributed ledger network maintaining a local distributed ledger and the remaining distributed ledger networks as foreign distributed ledger networks maintaining foreign distributed ledgers respectively (See Vessenes: Fig. 1 – Vessenes discloses a plurality of (two) distributed ledger networks, one ledger network being a bitcoin-based network 104 (local distributed ledger) and another being an ethereum based network (foreign distributed ledger). It is understood by one of ; 
the local distributed ledger network comprising local nodes each containing the local distributed ledger (See Vassenes: Para. [0044] – “Diagram 100 shows a Deluge wallet 102 that may receive BTC from or send BTC to a Bitcoin wallet 104 of a user” – Vassenes discloses a bitcoin wallet acting as a member node of a bitcoin blockchain network. It is known to one of ordinary skill in the art that a blockchain distributed ledger network consists of a plurality of nodes each containing a copy of the blockchain ledger); 
communicative connections each between two of the local nodes (See Vassenes: Para. [0044] – “Diagram 100 shows a Deluge wallet 102 that may receive BTC from or send BTC to a Bitcoin wallet 104 of a user” – Vassenes discloses a bitcoin wallet acting as a member node of a bitcoin blockchain network. It is known to one of ordinary skill in the art that a blockchain distributed ledger network consists of a plurality of nodes each containing a copy of the blockchain ledger which must communicate between each other to reach the consensus required of a blockchain network); and 
and used to verify cross-ledger transactions between a the local distributed ledger and any foreign distributed ledger (This limitation is not given patentable weight as per claim interpretation section provided previously in this action) 
wherein the local distributed ledger and the foreign distributed ledger differ from each other and are respectively the source distributed ledger and the target distributed ledger or the target distributed ledger and the source distributed ledger (See Vassenes: Fig. 1 – Vassenes discloses a local bitcoin wallet associated with a bitcoin blockchain network and a forien thereum wallet associated with an ethereum blockchain network. It is obvious to one of ordinary skill in the art that said networks must differ from each other and thus their independent ledgers must differ from each other as each ledger is representative of a completely different cryptocurrency); and 
internetwork connections each between two of the plurality of distributed ledger networks (See Vassenes: Para. [0158] – “FIG. 7 is an example flow diagram illustrating a method for exporting or synchronizing the behavior of one or more tokens on a first blockchain to one or more tokens on the second blockchain, in accordance with various embodiments” – Vassenes discloses a local distributed ledger network able to transfer tokens to a foreign distributed ledger network which would require internetwork connections between the two ledger networks).

Vassenes fails to explicitly disclose:
foreign payment verification nodes containing information of the foreign distributed ledgers respectively, co-located with the local nodes

However, in a similar field of endeavor, Senci discloses:
A foreign payment verification nodes containing information of the foreign distributed ledgers respectively, co-located with the local nodes (See Senci: Para. [0024] – “For example, a merchant may be presented with a foreign payment card. The merchant may be reluctant to accept a foreign payment card, due to an increased risk that the transaction may later be identified as fraudulent. To mitigate the risk of fraudulent transactions, the merchant may query the TI computing device with a payment card identifier to determine if there are recorded travel reservations to the country or the region where the merchant is located.”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute each of the local nodes of the source and target distributed ledgers configured to handle transactions between the source and target ledgers of Vassenes for the payment verification nodes configured to perform foreign payment verification as disclosed by Senci in order to increase the overall security strength of the system by providing 

In regards to Claim 7, the combination of Vassenes and Senci, discloses:
The system of claim 1, wherein said co-location of the local node and the foreign payment verification nodes is implemented by a computer apparatus with one or more processors that includes a local node-stack of the local distributed ledger and foreign payment verification node-stacks of the other distributed ledgers in the system (See Senci: Para. [0024] – “For example, a merchant may be presented with a foreign payment card. The merchant may be reluctant to accept a foreign payment card, due to an increased risk that the transaction may later be identified as fraudulent. To mitigate the risk of fraudulent transactions, the merchant may query the TI computing device with a payment card identifier to determine if there are recorded travel reservations to the country or the region where the merchant is located”).

Claim 2-3, 9, 28-29, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassenes in view of Senci in further view of Saur et al. (US 20180145836 A1).

In regards to Claims 2 and 28,, the combination of Vassenes and Senci discloses the system of claim 1 but fails to explicitly disclose:
further comprising, at each foreign payment verification node of the local distributed ledger network: a block header/signature chain that includes block headers and block signatures for the foreign distributed ledger maintained by a corresponding foreign distributed ledger network different from the local distributed ledger network.

However, in a similar field of endeavor, Saur discloses:
further comprising, at each said foreign payment verification node: a block header/signature chain that includes block headers and block signatures for a foreign distributed ledger maintained by a corresponding foreign distributed ledger network different from the local distributed ledger network (See Saur: Para. [0037] – “As part of the signing process, BSM 35 may also include version information for itself and a hash of itself as part of the block signature or somewhere else in the block header”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the block signature/block header or Saur in the distributed ledger system of the combination of Vassenes and Senci in order to ensure ledger integrity.

In regards to Claims 3, 9, 29, and 37, the combination of Vassenes, Senci, and Saur discloses the system of claim 2. However, Vassenes and Senci fail to explicitly disclose:
further comprising, at each foreign payment verification node:an index of block hashes to the block headers in the block header/signature chain.

Saur discloses:
further comprising, at each foreign payment verification node:an index of block hashes to the block headers in the block header/signature chain (See Saur: Para. [0003] – “The block header may also include a hash value for the payload and a proof of work (POW), possibly along with other hash values or other types of data, such as a hash of the previous block.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the block signature/block header of Saur in the distributed ledger system of the combination of Vassenes and Senci in order to ensure ledger integrity.

Claims 4, 13, 30, 31, 38-39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassenes in view of Senci in further view of Karame et al. (US 20180025435 A1)

In regards to Claims 4, 13, 30, and 38, the combination of Vassenes and Senci discloses the system of claim 1 but fails to explicitly disclose:
wherein an existing transaction in the source distributed ledger contains a transaction output whose digitally-represented economic value is to be transferred to the target distributed ledger.

However, in a similar field of endeavor, Karame discloses:
wherein an existing transaction in the source distributed ledger contains a transaction output whose digitally-represented economic value is to be transferred to the target distributed ledger (See Karame: Para. [0075] – “In a step S8, the sender bank, receiver bank, and the central bank CB add the transaction to their ledgers and will continue to maintain consensus over the content of their ledgers to ensure the correctness of the transaction history.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transaction process including cross-ledger transaction consensus maintenance disclosed by Karame for the cross-ledger transaction process disclosed by the combination of Vassenes and Senci in order to increase the overall security of the system by ensuring that transaction consensus is determined as soon as a transaction is performed.

In regards to Claim 31, the combination of Vassenes, Senci, and Karame discloses:
The computer apparatus of claim 30, wherein the local node-stack is configured to construct a locking transaction which locks the digitally-represented economic value of the transaction output of the existing transaction such that the digitally-represented economic value cannot be further spent in the source distributed ledger (See Vassenes: Para. [0160] – “At block 704, the process may include locking the identified set of the one or more tokens of the first block chain. In embodiments, this may include locking BTC”).

In regards to Claim 39, the combination of Vassenes, Senci, and Karame discloses:
The computer apparatus of claim 38, wherein a locking transaction locks the transaction output of the existing transaction (See Vassenes: Para. [0106] – “At block 704, the process may include locking the identified set of the one or more tokens of the first block chain. In embodiments, this may include locking BTC”).

In regards to Claim 41, discloses:
The computer apparatus of claim 39, wherein verification of the existence of the locking transaction in the source distributed ledger is necessary for a completing transaction in the target distributed ledger to spend a transaction output of an initiating transaction in the target distributed ledger (See Vassenes: Para. [0160-0161] – “At block 706, the process may include minting, based upon the locked set of the one or more tokens, a set of one or more tokens of a second block chain, wherein tokens of the second block chain are to be subsequently converted to tokens of the first block chain based upon the locked set of tokens from the first block chain. In embodiments, this may include minting a quantity of DBTC based upon the locked BTC from the previous block”).

Claims 5-6, 14, 21-23, 24-26, 32-33, 34-35 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassenes in view of Senci, in further view of Karame and Vincent (US 20190172057 A1). 

In regards to Claim 5, the combination of Vassenes, Senci, and Karame discloses the system of claim 4 but fails to explicitly disclose:
wherein verifying each cross-ledger transaction comprises verifying existence of a locking transaction in the source distributed ledger, and wherein the locking transaction lock the transaction output of the existing transaction.

However, in a similar field of endeavor, Vincent discloses:
wherein inter-ledger verification comprises verifying existence of a locking transaction in the source distributed ledger, and wherein the locking transaction spends the transaction output of the existing transaction (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret. Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC. Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi. Transaction Tx1 is broadcast to the blockchain”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the locking transaction technique of Vincent in the distributed ledgers systems of the combination of Vassenes, Senci, and Karame in order to ensure integrity of the distributed ledgers.

In regards to Claims 6, 14, and 41, the combination of Vassenes, Senci, Karame, and Vincent discloses:
The system of claim 5, wherein verification of the existence of the locking transaction in the source distributed ledger is necessary for a completing transaction in the target distributed ledger to spend a transaction output of an initiating transaction in the target distributed ledger.

The combination of Vassenes, Senci, and Karame fails to explicitly disclose:
The system of claim 5, wherein verification of the existence of the locking transaction in the source distributed ledger is necessary for a completing transaction in the target distributed ledger to spend a transaction output of an initiating transaction in the target distributed ledger.

Vincent discloses:
wherein verification of the existence of the locking transaction in the source distributed ledger is necessary for a completing transaction in the target distributed ledger to spend a transaction output of an initiating transaction in the target distributed ledger (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret. Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC. Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi. Transaction Tx1 is broadcast to the blockchain” – the generation of the taxi is dependent on the transaction lock and thus the transaction cannot occur without the transaction being locked).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the locking transaction technique of Vincent in the distributed ledgers systems of the combination of Vassenes, Senci, and Karame in order to ensure integrity of the distributed ledgers.

In regards to Claims 21, 24, 32, and 40, the combination of Vassenes, Senci, Karame, and Vincent discloses:
The system of claim 5, wherein the locking transaction comprises at least one intra-ledger transaction input, one cross-ledger reference transaction input, and zero or more transaction outputs (See Vassenes: Para. [0160-0161] – “At block 704, the process may include locking the identified set of the one or more tokens of the first block chain … At block 706, the process may include minting, based upon the locked set of the one or more tokens, a set of one or more tokens of a second block chain, wherein tokens of the second block chain are to be subsequently converted to tokens of the first block chain based upon the locked set of tokens from the first block chain.”, See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret. Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC. Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi. Transaction Tx1 is broadcast to the blockchain”).

In regards to Claims 22, 25, 34, and 42, the combination of Vassenes, Senci, Karame, and Vincent discloses:
The system of claim 6, wherein the initiating transaction comprises no transaction inputs and one transaction output (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret. Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC. Alice signs transaction Tx1 with her digital signature, locks the .
 
In regards to Claims 23, 26, 35, and 43, the combination of Vassenes, Senci, Karame, and Vincent discloses:
The system of claim 6, wherein the completing transaction comprises one intra-ledger transaction input, one cross-ledger reference transaction input, and one or more transaction outputs (See Vassenes: Para. [0160-0161] – “At block 704, the process may include locking the identified set of the one or more tokens of the first block chain … At block 706, the process may include minting, based upon the locked set of the one or more tokens, a set of one or more tokens of a second block chain, wherein tokens of the second block chain are to be subsequently converted to tokens of the first block chain based upon the locked set of tokens from the first block chain.”, See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret. Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC. Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi. Transaction Tx1 is broadcast to the blockchain”).

In regards to Claim 33, the combination of Vassenes, Senci, Karame, and Vincent discloses:
The computer apparatus of claim 31, wherein the local node-stack is required, prior to constructing a completing transaction which spends a transaction output of an initiating transaction in the target distributed ledger, to verify existence of the locking transaction in the source distributed ledger and match a value of the transaction output of the initiating transaction against the value spent by the locking transaction (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret. Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC. Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi. Transaction Tx1 is broadcast to the blockchain”).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassenes in view of Senci in further view of Saur et al. (US 20180145836 A1).

In regards to Claim 9, the combination of Vassenes and Senci discloses the system of claim 8 but fails to explicitly teach:
further comprising, at each said shared node: an index of block hashes to block headers for each of the plurality of distributed ledgers.

However, in similar field of endeavor, Saur discloses:
further comprising, at each said shared node: an index of block hashes to block headers for each of the plurality of distributed ledgers (See Saur: Para. [0037] – “As part of the signing process, BSM 35 may also include version information for itself and a hash of itself as part of the block signature or somewhere else in the block header”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the block has index of Saur in the distributed ledger system of the combination of Vassenes and Senci in order to ensure the integrity of the distributed ledgers.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassenes in view of Senci in further view of Blake et al. (US 20190123895 A1).

In regards to Claim 10, the combination of Vassenes and Senci discloses the system of claim 8 but fails to explicitly disclose:
wherein each shared node comprises a computer apparatus which comprises local node-stacks of at least different two of the plurality of distributed ledger networks respectively maintained by at least different two of the plurality of distributed ledger networks.

Blake discloses:
wherein each shared node comprises a computer apparatus which comprises local node-stacks of at least different two of the plurality of distributed ledger networks respectively maintained by at least different two of the plurality of distributed ledger networks. (See Blake: Para. [0156-0157] – “Referring to FIG. 6, one blockchain node is coupled to a main server (also known as a shared node) 604. Two blockchain nodes are coupled to respective whitelabel nodes 606, and one blockchain node is coupled to an explorer node 608. Each of these nodes will be described below. An example of the main server 700 is illustrated in FIG. 7. The main server couples to the blockchain node 602”, See Blake: Para. [0158] – “The main server 700 comprises a contract function 704 which can execute contract code. The contract function is, in the illustrated example, a smart contract. The smart contract may be written in any suitable code, such as a contract-oriented and/or high-level language. The smart contract may be written in Solidity code. The contract function represents data structures in the contract code.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the shared node of Blake in the multiple different distributed ledger Vassenes and Senci in order to ensure integrity of the distributed ledger.

In regards to Claim 12, the combination of Vassenes, Senci, and Blake discloses the system of claim 11. However, Vassenes fails to explicitly disclose:
wherein each shared node comprises a computer apparatus which comprises local node-stacks  for all of the distributed ledgers maintained by the plurality of distributed ledger networks.

Blake discloses:
wherein each shared node comprises a computer apparatus which comprises local node-stacks  for all of the distributed ledgers maintained by the plurality of distributed ledger networks. (See Blake: Para. [0156-0157] – “Referring to FIG. 6, one blockchain node is coupled to a main server (also known as a shared node) 604. Two blockchain nodes are coupled to respective whitelabel nodes 606, and one blockchain node is coupled to an explorer node 608. Each of these nodes will be described below. An example of the main server 700 is illustrated in FIG. 7. The main server couples to the blockchain node 602”, See Blake: Para. [0158] – “The main server 700 comprises a contract function 704 which can execute contract code. The contract function is, in the illustrated example, a smart contract. The smart contract may be written in any suitable code, such as a contract-oriented and/or high-level language. The smart contract may be written in Solidity code. The contract function represents data structures in the contract code.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the shared node of Blake in the distributed ledger structure of the combination of Vassenes, Senci, and Blake in order to ensure integrity of the distributed ledger.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassenes in view of Senci in further view of Blake and Karame.

In regards to Claim 13, the combination of Vassenes, Senci, and Blake discloses the system of claim 8 but fails to explicitly disclose:
wherein an existing transaction in the source distributed ledger contains a transaction output whose digitally-represented economic value is to be transferred to the target distributed ledger (See Karame: Para. [0075] – “In a step S8, the sender bank, receiver bank, and the central bank CB add the transaction to their ledgers and will continue to maintain consensus over the content of their ledgers to ensure the correctness of the transaction history.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transaction process including cross-ledger transaction consensus maintainence disclosed by Karame for the cross-ledger transaction process disclosed by the combination of Vassenes, Senci, and Blake in order to increase the overall security of the system by ensuring that transaction consensus is determined as soon as a transaction is performed.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vassenes in view of Senci, in further view of Blake, Karame, and Vincent

In regards to Claim 14, the combination of Vassenes, Senci, Blake, and Karame discloses the system of claim 13 but fails to explicitly disclose:
wherein a locking transaction spends the transaction output of the existing transaction, and wherein verification of the existence of the locking transaction in the source distributed ledger is necessary for a completing transaction in the target distributed ledger to spend a transaction output of an initiating transaction in the target distributed ledger.

However, in a similar field of endeavor, Vincent discloses:
wherein a locking transaction spends the transaction output of the existing transaction, and wherein verification of the existence of the locking transaction in the source distributed ledger is necessary for a completing transaction in the target distributed ledger to spend a transaction output of an initiating transaction in the target distributed ledger (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret. Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC. Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi. Transaction Tx1 is broadcast to the blockchain”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the locking transaction technique of Vincent in the distributed ledgers systems of the combination of Vassenes, Senci, Blake, and Karame in order to ensure integrity of the distributed ledgers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                    

                                                                                                                         /JAMIE R KUCAB/Primary Examiner, Art Unit 3685